Citation Nr: 0205587	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  96-47 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to March 2, 1994, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active duty from November 1983 to November 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to an effective date prior to 
March 2, 1994, for the grant of the total rating based on 
unemployability.  The veteran perfected an appeal of that 
decision.

This case was previously before the Board, and in a March 
1999 decision the Board denied entitlement to an earlier 
effective date.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter, "the Court"), and in a July 2001 order the 
Court vacated the Board's March 1999 decision and remanded 
the case to the Board for re-adjudication.


FINDINGS OF FACT

1.  No reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his claim 
for an earlier effective date.

2.  In a January 1992 rating decision the RO denied 
entitlement to a total disability rating based on individual 
unemployability.  The veteran was notified of the January 
1992 decision and did not appeal or submit relevant evidence 
within one year of the November 1991 request for evidence, 
and the January 1992 decision is final.

3.  However, documents prepared in June 1992 by the 
Vocational Rehabilitation and Counseling Division did 
constitute an informal claim for an increased rating or a 
total rating based on unemployability.

4.  The evidence of record establishes that the veteran 
became incapable of securing or following substantially 
gainful employment within the one-year period preceding the 
June 1992 claim.


CONCLUSION OF LAW

The criteria for an effective date of October 21, 1991, for 
the grant of the total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 5101, 5104(a), 
5107, 5110, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 19.129, 19.192 (1991); 38 C.F.R. §§ 3.1(p), 3.104(a), 
3.155, 3.156(b), 3.157, 3.158, 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that the instant claim has 
already been developed pursuant to the guidelines established 
under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001) (VCAA).  First, there is no 
indication that there are any outstanding relevant documents 
or records that have not already been obtained.  In addition, 
the veteran has been placed on notice of the law and 
regulations pertinent to his claim by the RO and later by the 
Board in its vacated decision of March 1999, and further 
notice of this information would be both redundant and 
unnecessary.  Finally, in view of the Board's decision to 
grant the earliest effective date sought by the veteran and 
his representative, the Board finds that the veteran has not 
sustained any prejudice by the Board's decision to forego any 
additional development and decide the claim on the merits.

While the Board also notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional opinion is necessary to 
evaluated this claim.  See 66 Fed. Reg. 45,650 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
and 3.326(a)).  In addition, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA, and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

The veteran initially claimed entitlement to VA compensation 
benefits in December 1984, and in an April 1985 rating 
decision the RO granted service connection for the residuals 
of a perforated appendix, post-hemicolectomy, and assigned a 
20 percent rating for the disorder effective with the 
veteran's separation from service.  The veteran was notified 
of the April 1985 decision and did not appeal, and that 
decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 19.129, 19.192 (1984).

Following completion of a VA medical examination in January 
1987, in a February 1987 rating decision, the RO confirmed 
and continued the 20 percent rating then in effect.  The 
veteran was notified of the February 1987 decision and did 
not appeal, and that decision is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 19.129, 19.192 (1986).

In January 1989 the veteran submitted an informal claim for 
an increased rating for his service-connected disability, and 
stated that he was unable to work due to the disability.  In 
a February 1989 notice the RO asked the veteran to complete 
and return a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  The RO also 
informed him that the form had to be returned within one 
year, otherwise the benefits, if entitlement was established, 
could not be paid prior to the date of receipt of the 
evidence.  The veteran completed and returned the form in 
February 1989.  He then stated that he had last worked in 
July 1988 due to his disability.  In a July 1989 rating 
decision the RO denied entitlement to an increased rating and 
denied entitlement to a total rating based on individual 
unemployability.  The veteran was informed of that decision 
in August 1989 and did not appeal, and that decision is 
final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 19.129, 
19.192 (1988).

The veteran again submitted a claim for an increased rating 
for his service-connected disability in August 1991, and 
submitted private treatment records in support of the claim 
dated from October 1987 to July 1991.  The veteran did not 
then claim to be unemployable due to his service-connected 
disability.  

A private medical report from Dr. A., dated in July 1991, 
reflects that the veteran had been recently incapacitated by 
abdominal pain and diarrhea and that there had been recent 
discussion regarding the possibility of Crohn's disease.  
This examiner concluded that the veteran suffered from short 
gut syndrome complicated by active Crohn's disease and 
bacterial overgrowth.

The RO provided him a VA medical examination in September 
1991.  At this time, the veteran reported that he had lost 
almost two years of work because of abnormal problems arising 
from his military service.

He reported in a statement dated on October 21, 1991 that he 
had lost his employment, effective on that date, and asserted 
that he had become unemployed due to numerous absences from 
work required by his service-connected disability.  He asked 
that that information be considered in determining his 
rating, and the record does not reflect any evidence that 
contradicts the veteran's assertion that he was terminated 
from his full-time position with Goodyear on October 21, 
1991.

In a November 1991 notice the RO asked the veteran to 
complete and return a VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, and to 
have his employer complete and return a VA Form 21-4192, the 
form used to determine the circumstances of his employment 
being terminated.  In the November 1991 notice the RO asked 
the veteran to submit the evidence as soon as possible, 
preferably within 60 days.  The RO also informed the veteran 
that the requested evidence had to be received by VA within 
one year from the date on the notice, otherwise benefits 
could not be paid prior to the date of receipt of the 
evidence.  The RO also provided the forms to the veteran with 
the notice.

In a January 1992 rating decision the RO revised the 
definition of the veteran's service-connected disability to 
perforated appendix, post hemicolectomy with Crohn's disease.  
That change was based on medical evidence showing that the 
veteran had developed Crohn's disease as a result of the 
service-connected disorder.  The RO also increased the rating 
for the disability from 20 to 30 percent, effective from July 
25, 1991, and revised the diagnostic code under which the 
disability was rated from Diagnostic Code 7329 for resection 
of the large intestine to Diagnostic Code 7323 for ulcerative 
colitis.  In the January 1992 rating decision the RO also 
determined that the available evidence did not establish that 
the veteran was unable to secure or follow substantially 
gainful activity solely as the result of his service-
connected disability, and denied entitlement to a total 
rating based on unemployability.  That finding was based on 
the veteran's failure to submit the evidence requested in the 
November 1991 notice.  The rating decision also indicates 
that the determination regarding the veteran's employability 
would be reconsidered if the requested information was 
submitted.  The RO apparently included that statement in the 
rating decision because the one-year period following the 
November 1991 notice had not yet expired.

The RO informed the veteran of the findings made in the 
January 1992 rating decision in a February 1992 notice.  The 
February 1992 notice included multiple enclosures, including 
a Notice of Procedural and Appellate Rights.  In an 
attachment to the notice the RO informed the veteran that the 
evidence did not establish that he was unable to secure or 
follow a substantially gainful occupation solely as a result 
of his service-connected disability, and that his claim for 
individual unemployability was denied.  The February 1992 
notice includes a description of the evidence considered in 
making that determination.  The RO also informed the veteran 
that his claim would be reconsidered if he submitted 
completed VA Forms 21-4192 and 21-8940.  The veteran did not 
respond to the February 1992 notice, submit the VA Forms 21-
4192 and 21-8940 within one year of the November 1991 notice, 
or submit any evidence related to the January 1992 decision 
within one year following the decision.  

Beginning in May 1985 the veteran had multiple contacts with 
a counselor in the VA Vocational Rehabilitation and 
Counseling (VR & C) Division.  In June 1992 the veteran 
completed a VA Form 28-1902, Counseling Record--Personal 
Information.  In that form the veteran indicated that the 
questions or concerns that he wanted to discuss with his 
counselor consisted of vocational rehabilitation and stress.  
He also stated that he had worked at the Goodyear Tire and 
Rubber Company from 1985 to October 1991, at which time he 
was fired from the company.  In response to the questions on 
the form regarding any limits imposed by his disability on 
finding and holding a job, he stated "time off work for 
abdominal problems" and "frequent bathroom visits from time 
to time."  The form was signed by the VR & C counselor, not 
the veteran.  Annotations made on the form by the counselor 
indicate that the veteran had received unemployment benefits 
from October 1991 to June 1992, and that while employed he 
had been absent 44-46 percent of the time due to disability. 

In a June 1992 Counseling Record--Narrative Report, the 
counselor reported that the veteran sustained a ruptured 
appendix while in the Army, and that he underwent two in-
service surgeries that resulted in the removal of 50 percent 
of his intestines.  The counselor further stated that the 
veteran had been fired by the Goodyear Tire and Rubber 
Company in October 1991 for excessive leave due to the 
effects of his service-connected disability.  The counselor 
also listed a number of occupations for which the veteran 
could be trained.  The interview ended with the veteran 
agreeing to complete the application for admission to a 
vocational-technical school, with additional interviews with 
the counselor to be scheduled after that was accomplished.

The veteran did not again submit a claim for VA compensation 
benefits until March 2, 1994, at which time he submitted a VA 
Form 21-8940.  On that form he indicated that he had been 
employed at the Goodyear Tire and Rubber Company from 1985 to 
1991, and that he became unable to work due to his disability 
in September 1991.

Development undertaken for the March 1994 claim included 
receipt of the veteran's VA treatment records, a May 1995 VA 
examination, and the medical records and documents pertinent 
to the veteran's claim for disability benefits from the 
Social Security Administration (SSA).  

The VA treatment records indicate that although he received 
treatment for other impairments from September 1992 to 
January 1994, the records do not document any evaluation or 
treatment of his service-connected disorder.  A biopsy of 
tissue taken from the rectum was performed in June 1993, and 
in December 1993 the veteran reported that he had been unable 
to find work since being fired by Goodyear in 1991 because of 
time lost from work secondary to his Crohn's disease.  He 
also stated that he wanted an increase in his benefits.  At 
this time, the veteran was referred to his representative for 
assistance in getting his disability rating increased.  VA 
records from July to November 1994 indicate that in July 
1994, sigmoid colon biopsies were interpreted to reflect some 
edema and benign hyperemia, and diagnoses that included 
Crohn's disease.

The documents included in the veteran's file from the SSA 
show that he was awarded disability benefits by an 
Administrative Law Judge (ALJ) of that agency in November 
1994.  The ALJ determined that the veteran had been under a 
disability as defined in the relevant regulations since 
October 1991 due to Crohn's disease, migraine headaches, and 
a history of asthma, however, SSA determinations indicate the 
veteran's primary diagnosis as Crohn's disease.

Additional private medical records from Dr. S. were also 
included within the veteran's SSA records and reflect that in 
July 1991, Dr. S. indicated that the veteran had been plagued 
by symptoms that basically incapacitated him from his usual 
activity on the production line at Goodyear.  These records 
further indicate that the veteran was unable to work during 
the first two weeks of October 1991 due to Crohn's disease 
and a current episode of gastroenteritis.  

During the April 1995 VA general medical examination the 
veteran reported being "100 percent medically disabled" since 
October 1991.  He complained of abdominal cramps, nausea, 
chronic diarrhea, and weakness.  He was 64 inches tall and 
weighed 150 pounds, with a maximum weight in the previous 
year of 167 pounds.  The examiner described his build as 
short, and the state of his nutrition as fair.  Examination 
of the abdomen revealed multiple surgical scars, anatomical 
changes, and severe tenderness in the right lower quadrant, 
which was enlarged.  The examiner determined that the veteran 
needed to be hospitalized due to the abdominal findings, and 
the summary of that hospitalization indicates that he had 
developed an abdominal wall abscess due to Crohn's disease, 
which required surgical intervention.

At the veteran's VA mental disorders examination in May 1995, 
the veteran reported that he had lost his position at 
Goodyear because of too much time off for health problems, 
including those associated with his Crohn's disease.

Based primarily on the VA treatment records, the report of 
the April 1995 examination, and the determination made by the 
SSA, in a July 1995 rating decision the RO increased the 
rating for the service-connected gastrointestinal disorder 
from 30 to 60 percent effective March 2, 1994.  The RO also 
granted a total disability rating based on individual 
unemployability with an effective date of March 2, 1994.

The veteran's representative contends that the veteran is 
entitled to an earlier effective date for the grant of the 
total rating because the notice informing him of the January 
1992 rating decision was defective in not notifying him that 
entitlement to a total rating was being denied.  He also 
contends, in essence, that the veteran is entitled to an 
earlier effective date of October 21, 1991 on the basis that 
the June 1992 documents prepared by the VR & C Division 
constitute an informal claim for a total rating based on 
unemployability due to service-connected disability, and that 
the veteran's loss of employment on October 21, 1991 occurred 
within one year of the date of that claim.


II.  Relevant Regulations and Analysis

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  A claim or 
application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 U.S.C.A. 
§ 5101(a); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 1270 (2000); 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155(a).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits, if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services or evidence from a state or other institution will 
be accepted as an informal claim for benefits.  Evidence from 
a private physician or layman will also be accepted as an 
informal claim if the evidence furnished by or on behalf of 
the claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  In the case of examination or hospitalization by 
VA or the uniformed services, the date of outpatient or 
hospital examination or date of admission will be accepted as 
the date of receipt of a claim.  In the case of evidence from 
a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157.

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  
38 C.F.R. § 3.158.

In any decision affecting the provision of benefits to a 
claimant, VA shall, on a timely basis, provide notice of the 
decision to the claimant.  The notice shall include an 
explanation of the procedure for obtaining review of the 
decision.  38 U.S.C.A. § 5104.  A decision of the RO shall be 
final as to conclusions based on the evidence on file at the 
time VA issues written notification of the decision.  
38 C.F.R. § 3.104(a).

If the schedular rating is less than total, a total 
disability evaluation can still be assigned based on 
individual unemployability if the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided that the veteran has 
one service-connected disability rated at 60 percent or 
higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).

The veteran's representative contends that the veteran is 
entitled to an effective date based on his October 1991 claim 
for a total rating based on unemployability because the 
February 1992 notice to the veteran did not inform him of the 
January 1992 denial.  The evidence clearly shows, however, 
that in November 1991 the RO notified the veteran of the 
necessity of submitting specific evidence in support of his 
claim, and that benefits could be paid based on that claim 
only if the evidence was submitted within one year of the 
request.  The veteran did not submit the requested evidence 
within one year following the November 1991 notice, and 
benefits cannot be paid based on his October 1991 claim.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991); 38 C.F.R. 
§ 3.158.

The February 1992 notice to the veteran did inform him of the 
denial of a total rating.  That notice included multiple 
attachments, including an explanation of the procedure for 
obtaining review of the decision and a paragraph explaining 
the basis for the denial of the total rating.  By applying 
the presumption of regularity, the Board finds that all 
designated attachments were included in the notice to the 
veteran.  See Butler v. Principi, 244 F.3d 1337 (Fed. Cir. 
2001) (the presumption of regularity applies in finding that 
a notice to the veteran included the specified attachments).  
The veteran was, therefore, properly notified of the January 
1992 denial of a total rating based on unemployability.  
38 U.S.C.A. § 5104; Hauck v. Brown, 6 Vet. App. 518 (1994) (a 
decision does not become final until the veteran is notified 
of the decision); 38 C.F.R. § 3.104(a).

The RO's statement, in the rating decision and notice, that 
the issue of entitlement to a total rating based on 
unemployability would be reconsidered did not prevent the 
decision from becoming final, because the veteran did not 
submit the evidence requested in November 1991 within one 
year of the request.  The January 1992 decision is, 
therefore, final.  38 U.S.C.A. § 7105(c) (West 1991); Muehl 
v. West, 13 Vet. App. 159 (1999) (the submission of relevant 
evidence within one year of a decision prevents the decision 
from becoming final); 38 C.F.R. §§ 3.156(b), 19.129, 19.192 
(1991).

The representative further contends, however, that the June 
1992 Counseling Record--Personal Information and Counseling 
Record--Narrative Report constitutes an informal claim for a 
total rating based on unemployability.  Both forms are based 
on information provided by the veteran, and also contain 
additional comments and opinions supplied by the veteran's 
counseling psychologist, L. N.  Pursuant to 38 C.F.R. 
§ 3.155(a), in order to constitute an informal claim the 
veteran must, in the document, express intent to apply for 
benefits under the laws administered by VA and identify the 
benefit being sought.  Crawford v. Brown, 5 Vet. App. 33, 35 
(1993); Dunson v. Brown, 4 Vet. App. 327 (1993).  

However, the Board notes that Dunson involved a former 
prisoner of war (POW)'s contention that his contact with a VA 
medical center constituted an informal claim for service 
connection for certain disabilities under 38 C.F.R. 
§ 3.155(a), and that in finding that such contact did not 
constitute an informal claim, after indicating that the 
evidence of record did not reflect that the veteran had 
sought anything more than medical treatment, the Court went 
on to find that at the time of the claim, the statutory duty 
to assist had not been triggered because there was no 
evidence that the veteran filed a well-grounded claim.  
Moreover, the Board observes that the primary written 
evidence of the informal claim in Dunson was a VA Form 10-
7131, Exchange of Beneficiary Information and Request for 
Administrative or Adjudicative Action, dated in October 1969, 
which was noted to be designed for use by VA medical centers, 
outpatient clinics, and regional offices for the exchange of 
information, or to request administrative and adjudicative 
action relating to or required by a veteran's status when 
applying for or receiving hospital or other services.  

Here, the asserted earlier informal claim was one for an 
increased or total disability rating, and in the face of an 
assertion by the veteran that he had been fired as a result 
of his service-connected disability, there was clearly a 
heightened duty on the part of VA to assist the veteran.  
More specifically, in the Counseling Record--Personal 
Information, while the document did not make any specific 
reference to compensation benefits, an increased rating, or a 
total rating, the veteran did state that he had been fired by 
the Goodyear Tire and Rubber Company, and that his disability 
limited the type of work he could perform due to frequent 
absences and the need for frequent bathroom visits, and he 
had already indicated in an October 1991 statement that he 
had lost his position at Goodyear on October 21, 1991 as a 
result of his service-connected condition.  

In addition, in the June 1992 Counseling Record--Narrative 
Report, which the VR & C counseling psychologist completed 
following an interview with the veteran, the counselor 
indicated that the veteran had been fired in October 1991 due 
to excessive absences required by his service-connected 
disability after clearly documenting the nature and extent of 
that service-connected disability.  Thus, the Board finds 
that as opposed to the 1969 documentation involved in Dunson, 
this counseling record contains the report of the loss of 
employment arising out of service-connected disability to a 
VA counseling psychologist with at least some measure of 
expertise to assess such a relationship, and that pursuant to 
38 C.F.R. § 3.157(b)(2), the Counseling Record--Personal 
Information and Counseling Record--Narrative Report may 
therefore be accepted as lay and expert statements 
constituting an informal claim for an increased rating, 
including a total rating based on unemployability.  In this 
regard, the lay and expert statements relate to specific 
service-connected disability which may establish entitlement, 
are within the competence of the persons making the 
statements, and show a reasonable probability of entitlement 
to benefits, since it is noted that the veteran had been 
unemployed continually since October 1991.  

Moreover, as was alluded to above, the Board finds that the 
informal claim in Dunson was predicated on a VA form that was 
designed to obtain and exchange existing information as 
opposed to the subject counseling reports, which clearly were 
intended to evaluate the impact of service-connected 
disability on employability, information directly relevant in 
any assessment of entitlement to a total disability rating 
under 38 C.F.R. § 4.16.  

There does not appear to be any settled law specifically 
addressing whether an award of increased compensation may be 
made effective within one year of an informal claim.  The 
provisions of 38 C.F.R. §§ 3.157 and 3.400(o)(2), however, do 
not exclude that possibility.  

The Board further notes that in Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992), the Court held that the Board must 
examine all communications of record to determine when a 
claim is filed and must then examine all the other evidence 
of record within one year prior to receipt of the claim to 
determine the earliest date at which an increase in 
disability was ascertainable.  In this regard, the Board 
notes that private medical records from Dr. S. document that 
the veteran's symptoms had basically incapacitated him from 
his usual activities on the production line at Goodyear as of 
July 1991, and that during the first two weeks of October 
1991, he had been unable to work due to Crohn's disease and a 
current episode of gastroenteritis.  

In addition, while the Board is mindful of the fact that an 
earlier effective date based on a private medical report is 
determined by the date of receipt of those records and the 
pertinent records of Dr. S. were not received until July 
1995, a September 1991 VA mental disorders examination report 
does reflect the veteran's assertion that he had lost almost 
two years of work because of problems arising from his 
military service as of that point in time, and as noted 
previously, there is no evidence of record that disputes the 
last date of employment as October 21, 1991.  Therefore, 
based on the VA examination report from September 1991, the 
uncontroverted evidence that the veteran last worked on 
October 21, 1991 (a fact that is also documented in SSA 
determinations), and the contemporaneous private treatment 
records, all of which confirm an increased level of 
disability in October 1991, the Board is persuaded that the 
evidence supports an effective date of October 21, 1991 for 
the veteran's total disability rating based on individual 
unemployability due to service-connected disability.  The 
Board finds that it is not permitted to assign an effective 
date earlier than October 21, 1991 for a total disability 
rating because while there may be evidence of interference 
with the veteran's employment at Goodyear between June and 
October 21, 1991, until the termination of that employment, 
the evidence does not support a finding that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  38 C.F.R. 
§ 4.16(a).


ORDER

Entitlement to an effective date of October 21, 1991, for a 
total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the legal criteria governing payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

